DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 09/22/22 is acknowledged and papers submitted have been placed in the records.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0001701, previously used) in view of Chen et al. (US 2015/0162307). 


a.	Re claim 1, Li et al. disclose a semiconductor package, comprising: a substrate (unlabeled substrate 210 on figs. 9-10; see figs. 2-3&9-10, [0021]; see remaining of disclosure for more details); a semiconductor die 208 ([0022]), disposed on the substrate; a ring structure 202 ([0023]), disposed on the substrate and surrounding the semiconductor die, wherein a first side of the semiconductor die is distant from an inner sidewall of the ring structure by a first gap W1 (see annotated figs. 9-10 below), and a second side of the semiconductor die is distant from the inner sidewall of the ring structure by a second gap W2, wherein the first side is opposite to the second side, and the first gap is less than the second gap; and a lid 204 ([0026]), disposed on the ring structure and having a recess 902 ([0042]) formed therein, the recess overlapping with the first gap in a stacking direction of the ring structure and the lid (explicit on annotated figs. 9-10). But Li et al. do not appear to explicitly disclose that a sidewall of the recess is aligned with the first side of the semiconductor die.

	However, Chen et al. disclose a structure similar to the one of Li et al. wherein a sidewall W (see annotated fig. 5A below) of a recess formed in a lid 72 (i.e. 72a-c), is aligned with a first side W’ of the semiconductor die 10 (see fig. 5A and related text; see remaining of disclosure for more details; note that the sidewalls alignment is at least in part due to the footprint of the protrusion of 72 being of the same lateral size as the footprint of die 10).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the lid such that its protruding part bonding to the semiconductor die has a same lateral size as the semiconductor die, and this as merely providing such a lid according to a known configuration through a non-inventive change in size/shape (see MPEP 2144.04.IV) while reducing the weight of the lid (the protrusion being smaller would necessarily results in the lid being lighter, and consequently the package being also lighter; see MPEP 2144.I&II and 2143.E&G). The modification would have resulted in a sidewall of the recess being aligned with the first side of the semiconductor die.


    PNG
    media_image1.png
    945
    1867
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    761
    1028
    media_image2.png
    Greyscale


b.	Re claim 2, a thickness (depth) of the recess is less than a thickness of the lid (explicit on figs. 9-10).

b.	Re claim 3, Li et al. disclose all the limitations of claim 1 as stated above including that the ring structure is in a form of rectangular annulus (explicit on fig. 2), except explicitly wherein: the first gap is a shortest distance between the first side of the semiconductor die and the inner sidewall of the ring structure as measured in a short axis of the ring structure, and the second gap is a shortest distance between the second side of the semiconductor die and the inner sidewall of the ring structure as measured in the short axis of the ring structure. However, it would have been obvious to one skilled in the art to have provided, via a non-inventive change in shape/size (see MPEP 2144.04.IV), the ring structure (and substrate 201 consequently) to have a rectangular shape such that its sides S1 and S2 are longer than its sides S3 and S4 (see annotated fig. 2 below, noting the Examiner assumption for the cross-sections shown on figs. 9-10), the shapes of the dies 208 being changed as necessary so as to be accommodated in accordingly-shaped rectangular-elongated recesses, and this to obtain a stiffener shaped according to a known shape for stiffeners and with a reasonable expectation of success (i.e. the change would have not have changed anything in the fundamental working principle of the module on figs. 2&9-10). The modification would have resulted in the fact that the first gap is a shortest distance between the first side of the semiconductor die and the inner sidewall of the ring structure as measured in a short axis (axis along direction Y on annotated fig. 2) of the ring structure, and the second gap is a shortest distance between the second side of the semiconductor die and the inner sidewall of the ring structure as measured in the short axis of the ring structure.


    PNG
    media_image3.png
    513
    938
    media_image3.png
    Greyscale



c.	Re claim 4, Li et al. disclose that the ring structure is in a form of rectangular annulus, and the package structure further comprises: one or more than one first semiconductor device (explicit on figs. 2&9-10), disposed on the substrate, wherein the one or more than one first semiconductor device is located within the ring structure and located next to the semiconductor die. But Li et al. do not appear to explicitly disclose the one or more than one first semiconductor device to be electrically connected to the semiconductor die and being along a long axis of the ring structure. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided all the dies 208 to be electrically interconnected through substrate 210 in order to form a module with electrically interacting multifunctional dies as known in the art, and further to have provided the ring structure (and substrate 210 consequently) to have a rectangular elongated shape as explained in claim 3 rejection above, and the shape change would have resulted in the one or more than one first semiconductor device being located within the ring structure and located next to the semiconductor die along a long axis (X axis on annotated fig. 2 above; at least one of dies 208 would be next to the semiconductor die of claim 1 along that axis) of the ring structure.

d.	Re claim 5, the ring structure is in a form of rectangular annulus, and the package structure further comprises: second semiconductor devices (dies 208 other than the one of claim 1), disposed on the substrate and electrically connected to the semiconductor die (obvious to have been done as explained in claim 4 rejection above), wherein: the second semiconductor devices are located within the ring structure and located (via at least one of them) next to the semiconductor die along a short axis of the ring structure (it would have been obvious to one skilled in the art to have provided the ring structure as explained in claim 3 rejection above, resulting in the location along the short axis being met); the second semiconductor devices are located on a side of the substrate opposing to the ring structure; or a first group of the second semiconductor devices are located (via one of them) within the ring structure and located next to the semiconductor die along a short axis (as explained above) of the ring structure and a second group of the second semiconductor devices are located on a side of the substrate opposing to the ring structure.


e.	Re claim 6, the package structure further comprises: a thermal interface material (unlabeled adhesive 206 on figs. 9-10; see [0020]), located between the lid and the semiconductor die, wherein the lid is thermally coupled and connected to the semiconductor die through the thermal interface material.

f.	Re claim 7, the lid is spaced apart (in an oblique direction between a sidewall of the semiconductor die and the bottom surface of portion 904 of the lid) from the semiconductor die through an air gap.

g.	Re claim 8, Li et al. disclose that the ring structure comprises an outer sidewall opposite to the inner sidewall, and the outer sidewall is substantially aligned with a sidewall of the lid (explicit on figs. 9-10), except explicitly that the outer sidewall is substantially aligned with a sidewall of the substrate. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the outer sidewall of the ring structure to be also aligned with a sidewall of the substrate via a non-inventive change in shape/size making the substrate smaller to correspond to the footprint of the ring structure while reducing the footprint or overall weight of the module on fig. 2  (see MPEP 2144.I&II).

h.	Re claim 9, the ring structure comprises an outer sidewall opposite to the inner sidewall, and the outer sidewall is substantially aligned with a sidewall of the lid and is offset from a sidewall of the substrate (explicit on figs. 9-10).

i.	Re claim 10, the inner sidewall of the ring structure comprises a substantially vertical sidewall (explicit on figs. 9-10).

j.	Re claim 12, Li et al. disclose a semiconductor package, comprising (see claim 1 rejection above as to which section to read for every identified element): a substrate (unlabeled substrate 10 on figs. 9-10); a semiconductor die 208, disposed on the substrate in an offset position (W1 or W2 on annotated figs. 9-10 above) toward an edge of the substrate (the offset W1 can be considered to be toward the left edge of the substrate and the offset position W2 can be considered to be toward the right edge of the substrate); and an electromagnetic interference shielding structure 202&204 (202 and 204 are metallic as per [0022] and [0026] and therefore 202&204 is intrinsically an electromagnetic interference shielding structure), disposed on and connected to the substrate, wherein the semiconductor die is located in a space confined by the substrate and the electromagnetic interference shielding structure, and a recess 902 formed in the electromagnetic interference shielding structure corresponds to the offset position. But Li et al. do not appear to explicitly disclose structure 202&204 being electrically connected to the substrate. However, it is conventionally known in the art to electrically ground a shielding structure made of a metallic lid and a ring structure to a supporting substrate in order to enhance its electromagnetic interference shielding ability. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided structure 202&204 to be electrically connected via an electrically conducting adhesive 306 (fig. 3, [0045]-[0047]) to grounding contacts or layer of substrate 210 in order to enhance electromagnetic interference shielding of structure 202&204 (see MPEP 2144.I&II). But Li et al. do not appear to explicitly disclose that a sidewall of the recess is aligned with the first side of the semiconductor die. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a sidewall of the recess is aligned with the first side of the semiconductor die based on the same arguments invoked in claim 1 rejection above.

k.	Re claim 13, the electromagnetic interference shielding structure comprises: a stiffener ring 202, disposed on the substrate and surrounding the semiconductor die; a first conductive adhesive 306 (figs. 3&9-10, [0045]-[0047]), located between and adhering the stiffener ring to the substrate; a lid 204, disposed on the stiffener ring and having the recess formed therein, the recess corresponding to the offset position; and a second conductive adhesive 308 (figs. 3&9-10, [0035]), located between and adhering the lid to the stiffener ring.

l.	Re claim 14, the semiconductor package of claim 12, further comprising: a base substrate 302 (not shown on figs. 9-10 but clearly intended to be bonded to unlabeled substrate 210 as in fig. 3 and related text, and this as per figs. 12-13 and related text; in the alternative, it would have been obvious to one skilled in the art before the effective filing date of the invention to have bonded substrate 302 to unlabeled substrate 210 in figs. 9-10 in order to further integrate the module shown on said figs. 9-10), bonded to the substrate through a plurality of conductive terminals 304, wherein the substrate is located between and electrically connected to the semiconductor die and the base substrate.

m.	Re claim 15, a positioning location of the recess is next to and enclosed by a positioning location of the stiffener ring in a vertical projection on the substrate along a stacking direction of the electromagnetic interference shielding structure and the substrate (explicit on figs. 9-10).

n.	Re claim 16, a positioning location of the recess is overlapped with a positioning location of the stiffener ring in a vertical projection on the substrate along a stacking direction of the electromagnetic interference shielding structure and the substrate (explicit on figs. 9-10).

o.	Re claim 17, Lin et al. disclose a method of manufacturing a semiconductor package, comprising: providing a semiconductor die 208 (see figs. 2&9-10&12-13 and related text; see remaining of disclosure for more details); mounting the semiconductor die to a substrate 201; adhering a ring structure 202 on the substrate to surround the semiconductor die, a first side of the semiconductor die being distant from an inner sidewall of the ring structure by a first gap W1 (see annotated figs. 9-10 above), and a second side of the semiconductor die being distant from the inner sidewall of the ring structure by a second gap W2, wherein the first side is opposite to the second side, and the first gap is less than the second gap; and adhering a lid 204 on the ring structure to form an accommodating space with the ring structure and the substrate, the semiconductor die being located in the accommodating space, and the lid comprising a recess 902 formed therein, wherein the recess is spatially communicated with the accommodating space and overlapping with the first gap in a stacking direction of the ring structure and the lid (explicit on annotated figs. 9-10). But Li et al. do not appear to explicitly disclose that a sidewall of the recess is aligned with the first side of the semiconductor die. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a sidewall of the recess is aligned with the first side of the semiconductor die based on the same arguments invoked in claim 1 rejection above.

p.	Re claim 18, Lin et al. disclose all the limitations of claim 17 as stated above and further disclose the method of claim 17, prior to adhering the ring structure on the substrate (see [0046]), further comprising at least one of: mounting a first semiconductor device (208) on the substrate and next to [a side] of the semiconductor die in an extending direction (X direction; see annotated fig. 2 above) of the first side of the semiconductor die; mounting at least one second semiconductor device (208) on the substrate and next to the semiconductor die in a direction (Y direction) perpendicular to an extending direction of the first side of the semiconductor die. But Lin et al. do not appear to explicitly disclose mounting first semiconductor devices on the substrate and next to two opposite sides of the semiconductor die in the extending direction of the first side of the semiconductor die, and mounting at least one third semiconductor device on a side of the substrate opposing to a side disposed with the semiconductor die. However, it would have been obvious to one skilled in the art to have before the effective filing date of the invention to have mounted first semiconductor devices on the substrate and next to two opposite sides of the semiconductor die in an extending direction of the first side of the semiconductor die, and this in a scheme of increasing the integration degree of the module by duplicating essential working parts of said module (see MPEP 2144.04.VI and 2144.04.I&II). Additionally, Lin et al. disclose mounting at least an electronic device 302 on a side of the substrate opposing to a side disposed with the semiconductor die (see fig. 3). As such, it would have been obvious to one skilled in the art to have before the effective filing date of the invention to have provided and mounted electronic device 302 as a third semiconductor device if a function a semiconductor device such as a semiconductor chip or a silicon interposer or a silicon-based circuit board (a silicon interposer or a silicon-based circuit board as known in the art are semiconductor devices) was desired for device 302 (note from [0032] that 302 is disclosed to include a graphics processing unit, memory or the likes, and those devices are conventionally made of silicon).

q.	Re claim 19, Lin et al. disclose the method of claim 17, wherein adhering the ring structure on the substrate comprises adhering the ring structure on the substrate by a first adhesive 306, adhering the lid on the ring structure comprises an adhering the lid on the ring structure by a second adhesive 310, the second adhesive being made of an electrically conductive material (aluminum particles disclosed in [0035]), and wherein the first adhesive, the ring structure, the second adhesive and the lid constitute an electromagnetic interference shielding structure (the lid and ring are made of metal and therefore the combination 202&204&306&310 constitutes an electromagnetic interference shielding structure). But Lin et al. do not appear to explicitly disclose the first adhesive being made of an electrically conductive material. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the first adhesive layer to also comprise aluminum particles as the second adhesive in order to enhance its heat conduction ability. In the alternative, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided he first and second adhesive to be electrically conductive adhesives that contain metal particles, and this in order to make the whole structure 306&202&310&204 electrically conductive in order to ground it to a grounding layer of substrate 210 wherein the electromagnetic interference ability of the shield formed by 306&202&310&204 would be enhanced (see MPEP 2144.I&II).

r.	Re claim 20, method of claim 17, further comprises: bonding the substrate to a base substrate 302 (fig. 3 and fig. 13 and related text) through a plurality of conductive terminals 304, the substrate being located between and electrically connected to the base substrate and the semiconductor die.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) rejected above have been considered but are moot because they do not apply to the new combination of references used in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899